Schonfeld & Weinstein, L.L.P. 80 Wall Street, Suite 815 New York, New York 10005 212-344-1600 Fax:212-480-0717 July 10, 2009 United States Securities and Exchange Commission Washington, D.C. 20549 Attention: Peggy Fisher Assistant Director RE:Ready Welder Corporation Registration Statement on Form 10-12G Amended June 16, 2009 File No.00053549 Dear Ms. Fisher: We are in receipt of your letter dated June 26, 2009, and would like to respond as follows: Item 1.Business 1.We have eliminated all abbreviations and language that may be used unfamiliar to investors who may not be experts in the welding industry. Markets 2.We have revised this section to clarify that in the past the majority of RWC's revenues were from sales to the military and that the company has hired a new marketing director to find new ways to market their welders. Military Use 3.We have stated the current status of sales to our distributor and the extent to which sales have declined due to the cancellation of the contract with the United States Army. Distribution Agreements 4.We have revised disclosure to note that Lodetone, LLC served as master distributor until June 30, 2008. 5.We have identified RWC's four major customers. Item 1A. Risk Factors Government purchases could terminate 6.We have revised this risk fact to state and qualify the effect on revenues as a result of the termination of the contract with the U.S. Army. The price of our securities. 7.We have removed the risk factor regarding the offering price. Management’s Discussion and Analysis of Financial Candidates 8.We have added disclosure to state, in laypersons terms, the direction RWC’s business is headed, and the actions the company is taking to increase sales. 9.We have deleted reference to the Private Securities Litigation Reform Act of Critical Accounting Policies Financial Statement in U.S.
